DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Figures 1A, 1B and 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “314” has been used to designate both an end face of the spindle portion 206 (note at least Fig. 4G) and what appears to be the end face of the truck axle (Fig. 4H).  

3.	Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note that the structures represented by reference characters 504, 506, 508 and 510 in the embodiment shown in Fig. 5D are distinct from the structures represented by these same reference characters in the embodiment shown in Figs. 5A-5C.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110B, 112B, 106 and 124.



Specification
5.	The disclosure is objected to because of the following informality:  In paragraph [0029], the reference to FIGS. 1A-1D should be corrected because Fig. 1D has not been provided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1-7, 9, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (AU 2014100644 A4).
	Regarding claims 1-7, 9, 11 and 12, Rose discloses an axle extension member 1 configured for attachment to an axle flange 2 of a truck to modify the axle from a standard track configuration to a wider track configuration, the axle extension member comprising: an annular spacer portion (comprised of 10 and 7) comprising an end face (inboard face of 7) defining an inboard end of the axle extension member (Fig. 5), wherein the end face is configured to abut an outboard face of the axle flange (paragraph [0026]; Figs. 3 and 6); and a spindle portion 14 extending from the annular spacer portion and defining an outboard end of the axle extension member opposite the annular spacer portion (Figs. 2, 5 and 6), wherein the spindle portion comprises wheel bearing support surfaces 21 configured to receive wheel bearings (unlabeled, but shown in Fig. 6) of a hub 6; wherein the annular spacer portion defines a first internal bore (at the internal profile 23 of the spacer portion as shown in Fig. 5), the spindle portion defines a second internal bore (at the internal profile of the spindle portion including a stepped portion substantially radially aligned with mounting 9 as shown in Fig. 5) aligned with the first internal bore along a central axis (Fig. 5), and the first and second internal bores are configured to receive an extended length axle shaft 11 (Fig. 2; paragraph [0025]), wherein the annular spacer portion and the spindle portion are embodied in a unitary member 22 (Fig. 5; paragraph [0029]), further comprising a welded interface between the annular spacer portion and the spindle portion (paragraph [0029] teaches that the components of the axle extension member can either be integrally formed as a single unit 22 or formed separately and welded together), wherein the annular spacer portion defines a plurality of circumferentially spaced apertures (through holes 17) extending through the end face in a direction substantially parallel to the central axis, wherein the plurality of circumferentially spaced apertures is aligned with a plurality of circumferentially spaced holes at 16 defined in the axle flange, and wherein the plurality of circumferentially spaced apertures is configured to receive a plurality of bolts to permit the axle extension member to be attached to the axle flange (paragraph [0030]; Fig. 6), wherein each aperture of the plurality of circumferentially spaced apertures extends through an entire thickness of the annular spacer portion (paragraph [0030]; Fig. 6), wherein the first internal bore is sized and shaped to receive therein a retained spindle segment 25 extending in an outboard direction from the axle flange (paragraphs [0029-0030]; Fig. 6), wherein the first internal bore is sized and shaped to contact at least a portion of an outer wall at 24 of the retained spindle segment when the retained spindle segment is received within the first internal bore (paragraphs [0029-0030]; Fig. 6), wherein an outboard segment (portion that closely corresponds to axle shaft 11 as shown in Fig. 6) of the second internal bore comprises a first diameter (Figs. 5 and 6), and an inboard segment (stepped portion that is substantially radially aligned with mounting 9) of the second internal bore comprises a second diameter that is greater than the first diameter (Figs. 5 and 6), further comprising a brake mounting region 9 defining at least one attachment feature 18 configured for attachment of a disc brake assembly to the axle extension member (paragraph [0027]; Figs. 5 and 6), and a truck comprising the at least one extension member (paragraph [0031]).
	Regarding claims 13-15 and 18. Rose discloses a method for adjusting track width of a truck axle (paragraph [0031]), the method comprising: cutting off at least a portion of a pre-existing spindle associated with a truck axle housing at a point between an axle flange 2 and an outboard end of the pre-existing spindle to define a retained spindle segment 15 (paragraphs 1 with the retained spindle segment, wherein the axle extension member comprises an annular spacer portion (comprised of 10 and 7) comprising an end face (inboard face of 7) defining an inboard end of the axle extension member (Fig. 5), a spindle portion 14 extending from the annular spacer portion and defining an outboard end of the axle extension member (Figs. 2, 5 and 6), a first internal bore (at the internal profile 23 of the spacer portion as shown in Fig. 5) defined in the annular spacer portion, and a second internal bore (at the internal profile of the spindle portion including a stepped portion substantially radially aligned with mounting 9 as shown in Fig. 5) defined in the spindle portion and being aligned with the first internal bore along a central axis (Fig. 5); receiving the retained spindle segment within the first internal bore (paragraphs [0029-0030]; Fig. 6); and affixing the annular spacer portion to the axle flange (paragraph [0030]; Fig. 6), further comprising removing a pre-existing axle shaft (implicit from at least paragraphs [0007] and [0032]) from at least a portion of the pre-existing spindle, and inserting an extended length axle shaft 11 through the first internal bore and the second internal bore (Fig. 2), wherein said affixing of the annular spacer portion to the axle flange comprises use of a plurality of bolts (paragraph [0030]l Fig. 6) received by a plurality of circumferentially spaced apertures (through holes 17) defined in the annular spacer portion and extending through the end face in a direction substantially parallel to the central axis (paragraph [0030]; Figs. 3 and 6), and a plurality of circumferentially spaced holes at 16 defined in the axle flange (paragraph [0030]; Figs. 3 and 6), and wherein: prior to said cutting off of the at least a portion of the pre-existing spindle, the outboard end of the pre-existing spindle comprises a first distance from the axle flange (implicit from paragraphs [0030-0032]); and by affixing the annular spacer portion to the axle flange, the outboard end of the axle   

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Bowman (US 4,828,328).
	Rose fails to expressly disclose a wall of the annular spacer portion defines a plurality of radially extending holes configured to receive a plurality of set screws configured to press against an outer surface of the retained spindle segment.  
	Bowman, however, teaches an axle extension member 10 in which a wall of an annular spacer portion 58 defines a plurality of radially extending holes (unlabeled holes that receive set screws 60 as shown in Figs. 1 and 4 and described in lines 56-58 of col. 3) configured to receive a plurality of set screws 60 configured to press against an outer surface of a retained spindle segment 12 (Figs. 1-4).
	It would have been obvious to one having ordinary skill in the art to have modified the axle extension member and method for adjusting track width of a truck axle of Rose by using the claimed set screw arrangement, such as taught by Bowman, to provide predictable results for providing a more secure attachment between the extension member and the retained spindle segment.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Ebert (US 6,024,418).
	Rose fails to expressly disclose the annular spacer portion or spindle portion comprising forged steel.
	Ebert, however, teaches a replacement spindle (i.e., axle extension member) with a spindle portion which can be formed from steel (lines 51-61 of col. 7).
	It would have been obvious to one having ordinary skill in the art to have modified the axle extension member of Rose by forming its spindle portion from steel, such as taught by Ebert, to achieve predictable and desired physical and material properties, such as high strength and durability.  Further, it is noted that the specific manner in which the steel is formed (i.e., forged) is not afforded full patentable weight in a product claim.  See MPEP 2113 where "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Shiets (US 4,455,732).
	Rose fails to disclose the affixing of the annular spacer portion to the axle flange comprises welding at least a portion of the annular spacer portion to the axle flange.  
	Shiets, however, teaches affixing an annular spacer portion of the stub axle or spindle 116 to the outboard end of the axle 14 via welding (lines 29-38 of col. 5; Fig. 10).
.
	
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	For example, Gander (EP 2380753 A1) teaches an axle extension member 34 in which an annular spacer portion 36 thereof comprises steel (paragraph [0012]); Fig. 2).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kip T Kotter/Primary Examiner, Art Unit 3617